PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/778,274
Filing Date: 23 May 2018
Appellant(s): Umicore AG & Co. KG



__________________
Geoffrey Zelley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/04/2022 and 03/03/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 31-35 and 37-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate et al (US 2011/0003463) in view of Nijhawan et al (US 2007/0254100).
Shenai-Khatkhate et al teaches a method for producing an indium-containing layer by metal-organic vapor phase deposition in a reaction chamber ([0030]-[0035]), essentially consisting of: providing a substrate to be coated in the reaction chamber ([0031]); providing a solution of an indium-containing precursor compound of the formula InR3, wherein the radicals R, independently of one another, are selected from alkyl radicals with 1 to 6 C atoms ([0022] teaches trimethylindium (TMI) or triethylindium TEI)), in an aromatic solvent wherein the solvent has at least one hydrocarbon with 1 to 8 carbon atoms; and wherein the solvent has a higher vapor pressure than indium-containing precursor compound ([0022]-[0035] teaches a direct liquid injection process with a source compound matched to an organic solvent based on vapor pressure, thermal stability and polarity, wherein suitable solvents include aromatic hydrocarbons, toluene, xylene). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07); therefore the use of TMI or TEI and a suitable solvent such as aromatic hydrocarbons, toluene, or xylene would have been obvious to one of ordinary skill in the art at the time of filing.
Shenai-Khatkhate et al teaches a direct liquid injection process. Shenai-Khatkhate et al does not explicitly teach converting the solution into the vapor phase in a direct evaporator forming a gas; mixing the gas comprising the indium-containing precursor compound and a carrier gas, and introducing the gas comprising the indium-containing precursor compound and the carrier gas in a mixture into the reaction chamber; generating the indium-containing layer on the substrate in the reaction chamber, wherein the indium is delivered to the process in the form of an indium-containing precursor compound.
In a method of direct liquid injection for III-V MOCVD deposition, Nijhawan et al teaches converting the solution into the vapor phase in a direct evaporator 316 forming a gas; mixing the gas comprising the indium-containing precursor compound and a carrier gas 320, and introducing the gas comprising the indium-containing precursor compound 304 and the carrier gas in a mixture into the reaction chamber 324; generating the indium-containing layer on the substrate in the reaction chamber, wherein the indium is delivered to the process in the form of an indium-containing precursor compound (Figs 3-4; [0030]-[0048]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shenai-Khatkhate et al by using the direct liquid injection apparatus with a vaporizer and carrier gas, as taught by Nijhawan et al, to greater concentration control and greater flexability on temperature control, while producing a higher quality film ([0033], [0043], [0048]).
Referring to claim 32 and 39, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches a plurality of suitable precursors and solvents, which are similar to the compounds taught by applicant. The combination of Shenai-Khatkhate et al and Nijhawan et al  also teaches the selection of suitable solvents based on vapor pressure and thermal stability (‘463 [0030]). The combination of Shenai-Khatkhate et al and Nijhawan et al does not explicitly teach the difference in boiling points are between 10 and 100°C. Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by determine suitable combination of solvents and precursors through routine experimentation which have minimal differences in boiling points. And It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by optimizing the temperature and pressure of the vaporizer based on the properties of precursor and solvent selected to operate at the claimed temperature and pressure of claim 39.
Referring to claims 33, 38, and 43, the combination of Shenai-Khatkhate et al and Nijhawan et al does not teach the claimed concentrations. Changes in concentration are prima facie obvious (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by optimizing the concentration of precursor and solvent to obtain the claimed ranges through routine experimentation.
Referring to claim 34-35,and 37-38, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches MOCVD using TMI and at least toluene or xylene, as discussed above. (Shenai-Khatkhate [0030]).
Referring to claim 40-42, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches a mixing chamber and mixing with carrier gas, a liquid flow rate regulator and gas flow rate regulator (Nijhawan et al Figs 3-4, [0030]-[0048]). The combination of Shenai-Khatkhate et al and Nijhawan et al does not explicitly teach valves. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by providing valves to control the flow of gases and reactants to the vaporizer and reaction chamber. The combination of Shenai-Khatkhate et al and Nijhawan et al teaches flowing precursors including nitrogen precursors in addition to the TMI precursor ([Nijhawam [0030]-[0033]).
Referring to claim 43-45, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches toluene (See Shenai-Khatkhate [0030]). Toluene has a boiling point of approximately 110°C.

(2) Response to Argument
Appellant’s argument that process of Shenai-Khatkhate et al and Nijhawan et al are very different from each other and that the skilled artisan would not have chosen the steps from each to arrive at Appellant’s process is noted but not found persuasive (See page 5 of the Appeal Brief). First, this argument is not persuasive because Appellant makes a mere statement without identifying how the prior art references are different from each other. Second, Shenai-Khatkhate teaches deposition using MOCVD and source compounds can be combined with an organic solvent for use in a direct liquid injection process ([0021], [0022], [0030]). Likewise, Nijhawan et al teaches an MOCVD reactor using direct liquid injection to avoid the need for bubbler temperature control and achieve high growth rates ([0030]-[0031]). Both prior art references clearly teach the use of direct injection method for MOCVD; therefore the examiner maintains that the combination of teachings would have been obvious to one of ordinary skill in the art at the time of filing.
	Appellant’s arguments that the Declaration of Dr. Annika Frey shows the presence of toluene does not lead to integration of higher quantities of carbon or oxygen compared with conventionally deposited layers is noted but not found persuasive (See page 6 of the Appeal Brief). The declaration is not persuasive for a plurality of reasons. First, the declaration is not commensurate in scope with the claimed invention and the affidavit does not show an unexpected result. The affidavit uses TMGa, PH3, Liquid In or Liquid In and TMIn in examples 1-3. However, claim 31 explicitly claims a method “consisting essentially of” an indium precursor of InR3 in an aromatic solvent. The use of Liquid In is outside of the scope of the claimed invention. Second, the claim is directed to the use indium precursor of InR3 in a solvent and examples 1 and 3 do not use an aromatic solvent; therefore are not commensurate in scope with the claimed invention. Example 2 does use toluene, however grows AlGaAs which does not even include indium or TMI; therefore is not commensurate in scope with the claimed invention. Third, the declaration is not commensurate in scope with the claimed invention because the invention broadly claims an aromatic solvent wherein the solvent has at least one hydrocarbon with 1 to 8 carbon atoms; and wherein the solvent has a higher vapor pressure than indium- containing precursor compound, and the declaration only provides a single example using toluene and that example does not even use indium precursors. There is a broadly claimed range of suitable solvents, and the declaration does not show any unexpected result for the range of possible precursors to rebut the examiner’s rejection which broadly teaches the use of aromatic solvent, and toluene or xylene. Furthermore, the declaration does not show any comparison with the closest prior of record which teaches suitable solvents include tetrahydrofuran, diglyme, n-butyl acetate, octane, 2-methoxyethyl acetate, ethyl lactate, 1,4-dioxane, vinyltrimethylsilane, pyridine, mesitylene, toluene, and xylene (See Shenai-Khatkhate paragraph [0030]).
The declaration also lacks a showing of unexpected results. First, Example 2, paragraph 14 of the declaration shows that presence of toluene as a solvent does not lead to the integration of higher quantities of carbon or oxygen compared with conventionally deposited. In other words, there is no improvement or unexpected result since it produced a similar product to the conventional process. Second there is no showing of an expected result using the toluene in comparison with the closest prior art. Applicant’s own disclosure shows that the use of any solvent having at least one hydrocarbon with 1 to 8 carbon atoms would produce the “unexpected results of no integration of carbon or oxygen” compared with conventional deposited layer”, not just the use of aromatic solvents, such as toluene. The examiner also maintains that any solvent having at least one hydrocarbon with 1 to 8 carbon atoms, not just aromatics, would produce the alleged unexpected result, as evidenced by Appellant’s own disclosure; therefore there is no unexpected result compared to other solvents, such as pentane or hexane (See page 4, lines 5-21 of the specification, or paragraph [0022]-[0023] of Appellant’s published application).
Appellant’s argument that list of suitable solvents does not include applicant’s specific selection is noted but not found persuasive (see page 6-7 of the appeal brief). Paragraph [0030] of Shenai-Khatkhate states:
In a further embodiment, any of the present source compounds may be 
combined with an organic solvent for use in a direct liquid injection process.  
Any organic solvent which both dissolves the particular source compound and is 
suitably inert to the particular source compound, as well as matches the vapor 
pressure, thermal stability, and polarity of the particular source compound, 
can be employed.  Exemplary organic solvents include, without limitation, 
aliphatic hydrocarbons, aromatic hydrocarbons, linear alkyl benzenes, 
halogenated hydrocarbons, silyated hydrocarbons, alcohols, ethers, glymes, 
glycols, aldehydes, ketones, carboxylic acids, sulfonic acids, phenols, esters, 
amines, alkylnitrile, thioethers, thioamines, cyanates, isocyanates, 
thiocyanates, silicone oils, nitroalkyl, alkylnitrate, and mixtures thereof.  
Suitable solvents include tetrahydrofuran, diglyme, n-butyl acetate, octane, 
2-methoxyethyl acetate, ethyl lactate, 1,4-dioxane, vinyltrimethylsilane, 
pyridine, mesitylene, toluene, and xylene.  Mixtures of organic solvents may be 
used.  When used in direct liquid injection processes, the concentration of the 
source compound is typically in the range of 0.01 to 1.5M, and more typically 
0.01 to 0.15M.  The source compound/organic solvent compositions may be in the form of solutions, slurries or dispersions.  Compositions including the present 
source compound and an organic solvent are suitable for use in vapor deposition 
processes employing direct liquid injection.  Suitable direct liquid injection 
processes are those described in U.S.  Patent Application No. 2006/0110930 
(Senzaki). Emphasis added

Clearly, Paragraph [0030] of Shenai-Khatkhate teaches the use of aromatic hydrocarbons and the use of toluene or xylene.
Appellant alleges that Shenai-Khatkhate does not teach the exemplary solvents are indicated as being preferred in any way, and does not teach appellant’s specific selection. This statement by appellant is inaccurate. Shenai-Khatkhate clearly teaches in Paragraph [0030] that suitable solvent include toluene, and xylene, which are two of the solvents claimed by Appellant in claim 37. Therefore, the examiner maintains that Shenai-Khatkhate teaches suitable solvents with sufficient specificity to enable one of ordinary skill in the art at the time of filing to select one of the disclosed suitable solvent taught Shenai-Khatkhate as the solvent used in direct liquid injection because selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07). Appellant has not rebutted the prima facie case of obviousness; therefore the rejection should be maintained. There is no evidence to support appellant’s allegation that the claimed solvents produce unexpected results over the entire scope of the claimed solvents. The examiner has established a prima facie case of obviousness and appellant has not rebutted the prima facie case of obviousness; therefore the rejection should be maintained. 
Appellant’s argument regarding claims 33 and 38 is noted but not found persuasive. The examiner admits that the prior art does not explicitly teach the claimed concentration. However, changes in concentration are prima facie obvious (MPEP 2144.05). The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by optimizing the concentration of precursor and solvent to obtain the claimed ranges through routine experimentation. Appellant has not presented any evidence showing an unexpected result or criticality to rebut the prima facie case of obviousness; therefore the rejection should be maintained.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW J SONG/Primary Examiner, Art Unit 1714                                                                                                                                                                                                        
Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                                        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.